Citation Nr: 0724546	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-42 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
and joint disease of the lumbosacral spine, currently rated 
at 60 percent.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and May 2005 rating 
decisions by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Newark, New Jersey, in which the RO 
denied the veteran's claims for an increased evaluation for 
disc disease and degenerative joint disease of the 
lumbosacral spine, rated at 60 percent, and denied 
entitlement to individual unemployability.

In January 2006, the veteran was afforded a hearing before 
the undersigned at the RO.

In July 2006 decision, the Board denied the claims.  The 
veteran entered a timely appeal to the U. S. Court of Appeals 
for Veterans Claims (Court).  By Order dated in April 2007, 
pursuant to a joint motion, the Court dismissed the claim for 
TDIU, vacated the Board's July 2006 decision regarding the 
increased rating claim, and remanded it to the Board for 
readjudication, because the Board failed to provide adequate 
reasons or bases regarding the potential application of Note 
(1) of Diagnostic Code 5243, which pertains to the potential 
assignment of separate ratings for neurological deficits 
related to the veteran's service-connected low back 
disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Note (1) of Diagnostic Code 5243 provides a separate 
evaluation for a veteran's associated objective neurological 
abnormalities under an appropriate diagnostic code.   The 
latest VA examination of record in January 2005 found 
decreased lower extremity muscle strength and sensation, and 
the examiner opined in a March 2005 addendum that the veteran 
had no radiculopathy.  Notwithstanding, the joint motion 
requires the Board to consider the potential application of 
Note (1).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for his service-connected 
low back disability that are not currently 
on file.

2.  Schedule the veteran for a VA 
neurological examination to determine the 
current level of neurological impairment 
due to the service connected low back 
disability.

The claims folder should be made available 
to the examiner for review prior to the 
examination and the examiner must 
acknowledge such review.  Any indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
accomplished and any such results must be 
included in the examination report.

Regarding neurologic manifestations of the 
low back disability, the examiner should 
note any intervertebral disc disease and 
specify whether such disease causes 
incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.

The examiner should note all neurological 
abnormalities caused by intervertebral 
disc disease and should note whether or 
not such abnormality causes complete or 
partial paralysis, neuritis or neuralgia 
of any nerve.  If so, the examiner should 
identify the nerve affected and describe 
such as mild, moderate, or severe.

3.  Then readjudicate the veteran's claim 
considering the provisions of Note (1) of 
Diagnostic Code 5243 which provides a 
separate evaluation for the veteran's 
associated objective neurological 
abnormalities under an appropriate 
diagnostic code.  If the action taken is 
adverse to the veteran, he and his 
attorney should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the last 
supplemental statement of the case issued 
in May 2005, and a citation and discussion 
of the applicable laws and regulations.  
He and his attorney should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board, 
if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

